Citation Nr: 1448199	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  09-11 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  This matter is currently under the jurisdiction of the RO in St. Paul, Minnesota.  

In September 2010, the Veteran testified during a hearing before a Veterans Law Judge by videoconference; a transcript of that hearing is of record. 

In March 2011, the Board granted a claim for service connection for diabetes mellitus and remanded claims for service connection for hypertension and cataracts.

In a May 2012 rating decision, the agency of original jurisdiction (AOJ) granted service connection for cataracts.  That matter is no longer before the Board.

A September 2014 letter informed the Veteran that the Board no longer employed the Veterans Law Judge who conducted the September 2010 hearing, and that he was thus entitled to an additional hearing before another Veterans Law Judge, if he requested one within 30 days of receipt of the letter. 38 U.S.C.A. § 7102; 38 C.F.R. § 20.707.  As the Veteran did not respond to this letter, the Board will proceed to adjudicate his claim based on the evidence of record.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are either duplicative or are irrelevant to the issues on appeal.  
 



FINDING OF FACT

Hypertension was not present in service or manifested for many years thereafter and was not caused or aggravated by diabetes mellitus.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service nor may it be presumed to have been, and is not proximately due to or the result of service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an April 2010 letter advised the Veteran of the evidence and information necessary to substantiate his service connection claim, to include on a secondary basis, as well as, his and VA's respective responsibilities in obtaining evidence and information.  That letter also included notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Any timing error regarding the notice was cured by the subsequent readjudication of the claim, including in a June 2010 supplemental statement of the case.

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.  Additionally, per Board remand instructions, the AOJ obtained a VA examination addressing this claim in May 2011.  The VA examiner provided specific findings referable to the Veteran's claim such that the Board can adjudicate his claim.  The VA examination and accompanying opinion is adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include available service treatment records; and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Additionally, in September 2010, the Veteran had an opportunity to set forth his contentions during the hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the hearing, the Veterans Law Judge noted the issue on appeal.  The Veteran provided testimony as to his contentions, including his claim that his hypertension developed due to his diabetes mellitus.  The Veterans Law Judge further requested information regarding whether any doctors had associated his disorder with service and where he received medical treatment for it.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, specifically the VA examination discussed above.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

The Veteran contends that his hypertension developed during his service.  He alternatively claims that it developed secondary to his service-connected diabetes mellitus.  (September 2010 Board hearing, June 2012 statement).  

Service connection may be established for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board initially notes that, for VA purposes, "hypertension" must be confirmed by readings taken two or more times on at least three different days.  Also, the term "hypertension" means diastolic blood pressure that is predominantly 90 mm or greater, while "isolated systolic hypertension" means systolic blood pressure that is predominately 160 mm or greater, with a diastolic blood pressure of less than 90 mm. See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  

In regards to a claim for service connection on a direct basis, the Board observes that the Veteran has not specifically indicated that he had symptoms related to hypertension during service.  He merely points to a single elevated blood pressure reading made prior to his discharge (on his August 1974 separation examination report) as the sole support for his claim for service connection on a direct basis.  

However, to the extent that he may be currently claiming to have had hypertension symptoms in service, the evidence of record does not support such contention.  The single reading of 140/90 was not confirmed by similar readings taken two or more times on at least three different days.  Rather, the other service treatment records document readings that were not consistent with hypertension, but rather had diastolic readings that were consistently lower than 90.  Also, there were no systolic readings of 160 or greater.  Furthermore, at the time of his August 1974 report of medical history, the Veteran actually denied having problems with high blood pressure.  Those in-service medical records and statements carry far more weight, credibility and probative value than the recent lay statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran). Contemporaneous records are more reliable, in the Board's view, than the unsupported assertions of events now several years past, made in connection with his claim for monetary benefits from the government.  See Cartright v. Derwinski, 2 Vet. App. at 25 (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

The first indication of record of a diagnosis of hypertension, following the Veteran's August 1974 separation from service, was in a May 2005 initial evaluation by VA.  At that time, the Veteran reported that he had been diagnosed with diabetes mellitus in 1985, when he weighed 345 pounds, and that he had been monitoring his blood sugars on and off since that time.  Subsequent VA medical records confirmed a diagnosis of hypertension for VA purposes.  However, none of his VA medical providers ever provided an opinion addressing the etiology of his hypertension.  At most, a July 2005 VA medical provider counseled the Veteran on the importance of regular exercise, diet and weight control for controlling his blood pressure. 

The Veteran himself indicated that he was diagnosed with diabetes mellitus in 1985, but was not diagnosed with hypertension until treated by VA in 2005.  One would assume that hypertension would have been noticed while the Veteran was being medically evaluated for diabetes mellitus in 1985.  Furthermore, the May 2011 VA examiner appears to imply, with his notation that the Veteran did not remember having hypertension problem when treated with Naprosyn, that the presence of hypertension would have been considered by medical providers when treating him for carpal tunnel syndrome in the 1990s.  

The passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Additionally, the only competent medical evidence to directly address the question of the etiology of the hypertension was provided by a May 2011 VA examiner.  

The May 2011 VA examiner found that hypertension was not caused by or a result of activities in service.  Rather, the examiner determined that while the Veteran did have an elevated blood pressure reading at separation, he did not have a diagnosis of hypertension; it would require more than a single elevated reading.  Additionally, he found that the Veteran had not been diagnosed or treated for hypertension for many years following service.  Rather, the examiner noted that the Veteran first received treatment for hypertension in 2005, while receiving care for his diabetes mellitus.  

Similarly, that VA examiner provided the only competent medical evidence regarding the Veteran's claim for service connection on a secondary basis.  He opined that although the Veteran had diabetes, he continued to have normal renal function, with no evidence of nephropathy.  As such, the examiner found that hypertension was not caused or aggravated by diabetes mellitus.

The Veteran's statements are the only evidence of record supportive of his claim.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issues in this case, i.e., whether the Veteran has hypertension under VA standards that is etiologically related to service or diabetes mellitus, such a question falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

In contrast, the May 2011 VA examiner specifically found that the Veteran did not have hypertension etiologically related to service or that was caused or aggravated by diabetes mellitus.  The VA examiner's opinion is considered probative, as it is uncontroverted by any evidence of record, apart the Veteran's own implied assertions.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  Further, absent such countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may not exercise its own independent judgment to resolve medical questions).

Given the most probative medical evidence of record, to include the findings of the May 2011 VA examiner, service connection on a direct, including presumptive, or secondary basis is not supported by the evidence of record.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for service connection for hypertension, including as secondary to diabetes mellitus, is denied.  


ORDER

Service connection for hypertension is denied.


____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


